—Judgment, Supreme Court, New York County (Carol Huff, J.), entered July 17, 1998, awarding plaintiff the principal amount of $150,000, after a jury trial on the issue of damages in a personal injury action, unanimously affirmed, without costs.
Defendant’s contention that the verdict was against the weight of the evidence is without merit, since the verdict was based on a fair interpretation of the evidence (Hoffson v Orentreich, 168 AD2d 243, 244). Objective medical evidence established that plaintiff suffered a serious injury as a result of the 1994 automobile accident. The jury was entitled to reject the testimony of the defense witnesses to the extent that they concluded that plaintiff’s condition was pre-existing.
Defendant’s contention that the verdict demonstrated confusion on the part of the jurors is unpreserved. Were we to review this claim, we would find it to be without merit, since the charge as submitted, with no exception taken, permitted the jurors to find rationally both that plaintiff suffered a permanent injury and that an award of future damages was not warranted.
We have considered defendant’s other contentions and find *28them to be unavailing. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.